DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 11-20 in the reply filed on 15 June 2020 is acknowledged. New Claims 21-30 depend from the elected claims.
Claims 1-10 are withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 July 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
Claims 11 and 17 recite the limitation “data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data.” Examiner interprets this to require data from EVERY listed category, NOT only from one category, since it recites data including all of them, linked by a conjunction “and.”
Claim Rejections - 35 USC § 101
Claims 11-30 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Regarding Claims 11-16 and 21-25, the limitations of creating an optimized process to make or repair the specified part, the creating including: receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; and generating a prognostic model of predicted performance of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “a memory including instructions,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “a processor” and “memory including instructions” language, “creating” in the context of this claim encompasses the user manually collecting data, drawing or calculating coordinates for a model, and performing calculations using physical properties of a part, further making predictive decisions based on calculations and data to predict how well a manufactured part will perform. See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites only generic additional elements – a processor, memory, for an intended use of “repairing or making a part.” The processor and memory are recited at a high-level of generality (i.e., as a generic processor and memory carrying instructions to perform a generic computer function of receiving data from generic sources, performing computations for generic physical modeling, and generically making predictions based on generic characteristics of a generic additive or reductive manufacturing such that it amounts no more than mere instructions to apply the exception using generic computer components to perform generic manufacturing optimization). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (generic processor, memory storage with software, and repairing or making parts based on data on such parts are conventional and generic). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a processor and memory to perform all of the steps for “creating an optimized process” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 recites “determining a lifetime of the specified part based on the prognostic model of predicted performance based on the process variance.” The recited function falls within the “Mental Processes” grouping as explained in the previous paragraph, and thus lacks specific and substantial asserted utility or a well-established utility.
Claim 14 recites the limitation “comparing the prognostic model with data collected from the at least one of the additive and the reductive manufacturing process.” The recited function falls within the “Mental Processes” grouping as explained in the previous paragraph, and thus lacks specific and substantial asserted utility or a well-established utility.
Claim 15 recites the limitation “determining one or more criteria for operability or durability of the specified part based on the comparing.” The recited function falls within the “Mental Processes” grouping as explained in the previous paragraph, and thus lacks specific and substantial asserted utility or a well-established utility.
Claim 16 recites the limitation “the one or more criteria include a forecast of a useful life the specified part.” The recited function falls within the “Mental Processes” grouping as explained in the previous paragraph, and thus lacks specific and substantial asserted utility or a well-established utility.
Regarding Claims 17-20 and 26-30, the limitations of creating an optimized process to make or repair the specified part, the creating including: receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; and generating a prognostic model of predicted degradation of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “a memory including instructions,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “a processor” and “memory including instructions” language, “creating” in the context of this claim encompasses the user manually collecting data, drawing or calculating coordinates for a model, and performing calculations using physical properties of a part, further making predictive decisions based on calculations and data to about how well a manufactured part will perform. See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) 2019. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites only generic additional elements – a processor, memory, and an intended use of “repairing or making a part.” The processor and memory are recited at a high-level of generality (i.e., as a generic processor and memory carrying instructions to perform a generic computer function of receiving data from generic sources, performing computations for generic physical modeling, and generically making predictions based on generic characteristics of a generic additive or reductive manufacturing such that it amounts no more than mere instructions to apply the exception using generic computer components to perform generic manufacturing optimization). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (generic processor, memory storage with software, and repairing or making parts based on data on such parts are conventional and generic). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a processor and memory to perform all of the steps for “creating an optimized process” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 recites “determining a remaining useful life.” The recited function falls within the “Mental Processes” grouping as explained in the previous paragraph, and thus lacks specific and substantial asserted utility or a well-established utility.
Claim 20 further recites an intended use that at least one of the additive and the reductive manufacturing process include multiple additive/ reductive process steps and/ or post treatment steps. The limitation is an intended use of the claimed system; an intended use is given little patentable weight; and the claim does not add significantly more to either the system (product) claim or to the recited mental processes.
Claim 21 recites an intended use of “kitting the specified part based on the useful life of the specified part.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. The term “kitting” is interpreted to mean associating it with at least one other part, which is a “mental process.” Claim 21 thus lacks specific and substantial asserted utility or a well-established utility.
Claim 22 recites an intended use of “associating the specified part with an asset based on the useful life of the specified part.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. Associating a specified part with an asset is a “mental process.” Claim 22 thus lacks specific and substantial asserted utility or a well-established utility.
Claims 22 and 27 recite the term “asset.” The limitation is indefinite, because it is not adequately defined in the claims or specification and the inventor fails to adequately set forth the metes and bounds of what he considers to be the invention. “Asset” is considered to include a concept or physical object, including a type of programming structure or physical object, including, but not limited to, hardware, data, similar parts, parts that are not similar, equipment, etc..
Claim 23 recites an intended use of “associating the specified part with an operating regime based on the useful life of the specified part.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. Associating a specified part with a concept is a “mental process.” Claim 23 thus lacks specific and substantial asserted utility or a well-established utility.
Claim 24 recites an intended use of “kitting the specified part based on the predicted performance of the specified part.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. Associating (“kitting”) a specified part with another object is a “mental process.” Claim 24 thus lacks specific and substantial asserted utility or a well-established utility.
Claim 25 recites an intended use of “associating the specified part with an operating regime based on the predictive performance of the specified part.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. Associating a specified part with a concept is a “mental process.” Claim 25 thus lacks specific and substantial asserted utility or a well-established utility.
Claim 26 recites an intended use of “kitting the specified part based on the remaining useful life of the specified part.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. The term “kitting” is interpreted to mean associating it with at least one other part, which is a “mental process.” Claim 26 thus lacks specific and substantial asserted utility or a well-established utility.
Claim 27 recites an intended use of “associating the specified part with an asset based on the remaining useful life of the specified part.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. Associating a specified part with an asset is a “mental process.” Claim 27 thus lacks specific and substantial asserted utility or a well-established utility.
Claim 28 recites an intended use of “associating the specified part with an operating regime based on the remaining useful life of the specified part.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. Associating a specified part with a concept is a “mental process.” Claim 28 thus lacks specific and substantial asserted utility or a well-established utility.
Claim 29 recites an intended use of “adjusting a process of manufacturing a component based on the process variance to achieve a particular degradation progression for the component.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. Adjusting a process based on a process variance is a “mental process” of changing values of parameters. Claim 29 thus lacks specific and substantial asserted utility or a well-established utility.
Claim 30 recites an intended use of “kitting the specified part based on the predicted degradation of the specified part.” As an intended use recitation given little patentable weight, the limitation does not add significantly more to the mental processes and provides no additional structure. Associating (“kitting”) a specified part with another object for a reason is a “mental process.” Claim 30 thus lacks specific and substantial asserted utility or a well-established utility.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Regarding Claims 11 and 17, steps taken to perform a function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification does not sufficiently describe how “updating, in real time, a surrogate model,” “generating a prognostic model of predicted performance,” or “generating a prognostic model of predicted degradation” are to be performed (e.g. an algorithm for performing the functions).
Regarding Claims 12-16 and 18-30, the specification does not describe with sufficient detail (e.g. algorithms for performing the various mental processes recited in Claims 12-16 and 18-30) so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. 
Claim 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 recite the limitation “optimized process.” The limitation “optimized process” is vague, because sufficiently definite parameters to consider a process “optimized” are not included. Moreover, it is not clear whether by “optimized process,” one means a process on which routine, and therefore prima facie obvious, optimization is performed. Examiner considers the limitation to include any adjustment to a process.
Claims 11 and 17 recite the limitation “surrogate model.” The limitation is indefinite, because it is not adequately defined by either the specification or the claims, and might simply refer to the sum of data about a given part. Examiner considers the limitation to include an interpretation of any representation of a part, including a collection of data concerning properties of a part.
Claims 11 and 17 recite the limitation “corresponding with a physics-based model of the specified part.” The limitation is indefinite, because it is not clear what is included in or excluded from the term “corresponding with.” Examiner considers any data about physical properties or geometry of a part to correspond with a physics-based model of the specified part. 
Claims 11 and 17 recite the limitation “updating, in real time, a surrogate model.” The limitation is indefinite, because Applicant has not adequately defined an algorithm for the function or otherwise set forth the metes and bounds of the function. Examiner considers addition of data to be considered updating.
Claim 11 recites the limitation “generating a prognostic model of predicted performance.” The limitation is indefinite as vague. Applicant has not adequately defined how to perform the function (e.g. an algorithm) or otherwise set forth the metes and bounds of the function. Moreover, the term “model of predicted performance” is indefinite as vague, because it is not clear what is considered “performance” or what a model of such would be. Examiner considers any data or computational algorithm which suggests a part can or should be made or repaired, including but not limited to sales data, profit data, quality control data, cost data, wear data, consumer surveys, etc.
Claims 11 and 17 recite the limitation “generating . . . based on the surrogate model.” The limitation is indefinite, because it is not clear what is meant by “based on.” Examiner considers the limitation to include any use of data which leads to a decision either to repair or make a part to be “based on” a surrogate model.
Claims 11 and 17 recite the limitation “based on one or more characteristics of at least one of an additive and a reductive manufacturing process.” The limitation is indefinite, because it is not clear what is meant either by “based on one or more characteristics” or a characteristic of an additive or a reductive manufacturing process. Examiner considers the limitation to include the interpretation that one might consider using an additive or reductive manufacturing process to repair or make a certain part; it may also include considerations that various additive and reductive manufacturing processes have varied applications with varied materials and technical considerations.
Claims 12, 13, 18, and 29 recite the term “process variance.” The limitation is indefinite as ambiguous, because Applicant does not adequately set forth the metes and bounds of the term, whether it means, for example, an act of performing various processes, permitted tolerances in different measured values within a process, normal expected variations when performing a process, etc. Examiner considers the limitation to include anything which can be considered variation or changes within a process or between processes.
Claim 13 recites the limitation “determining a lifetime of the specified part based on the prognostic model of predicted performance based on the process variance.” The limitation is indefinite as vague and Applicant does not adequately set forth either how to perform the function (e.g. algorithm), what it means that determining a lifetime is “based on” a prognostic model, what is considered a “prognostic model,” what is meant by “predicted performance, or what “based on the process variance” means. The specification does not sufficiently define the terms to permit a person of ordinary skill in the art to adequately understand what the claimed system must be configured to do. 
Claim 14 recites the limitation “data collected from the at least one of the additive and the reductive manufacturing process.” The limitation is indefinite as vague, because it is not clear what is considered data in the claim. Examiner considers any information about a process, including but not limited to the existence of an additive or reductive manufacturing process and its type.
Claim 15 recites the limitation “determining one or more criteria for operability or durability of the specified part based on the comparing.” The limitation is indefinite as vague, because it is not clear what is meant by a criterion for operability or durability of a specified part or what it means to be “based on the comparing.” The specification provides no guidelines as to the meaning of this limitation. Examiner considers the limitation to include any data at all about a part.
Claim 16 recites the limitation “the one or more criteria include a forecast of a useful life of the specified part.” The limitation is indefinite as vague, because it is not clear what must be considered a forecast of a useful life of a specified part and the specification provides insufficient definitions for what must be considered a forecast, whether a guess, whether determined by boundary conditions in a mathematical formula, whether calculated with an algorithm. Examiner considers the limitation to include but not limited to any prediction, whether a guess, a subjective hope, or a result of an algorithm.
Claims 16, 19, 21-23, and 26-28 recite the limitation “useful life.” The limitation is indefinite, because it does not adequately define the term “useful” and the specification does not provide a sufficiently defined standard for determining whether a life of a part is “useful,” or whether the term takes into account any repairs during the use of a part or obsolescence of the part. Examiner considers the limitation to include a timespan before a part is discarded.
Claim 17 recites the limitation “generating a prognostic model of predicted degradation.” The limitation is indefinite as vague. Applicant has not adequately defined how to perform the function (e.g. an algorithm) or otherwise set forth the metes and bounds of the function. Moreover, the term “model of predicted degradation” is indefinite as vague, because it is not clear what is considered “degradation” or what a model of such would be. Examiner considers any data or computational algorithm which suggests a part can or should be made or repaired, including but not limited to sales data, profit data, quality control data, cost data, wear data, consumer surveys, etc.
Claim 19 recites “determining a remaining useful life.” The limitation is indefinite, because it does not adequately define the term “useful” and the specification does not provide a sufficiently defined standard for determining whether a life of a part is “useful,” or whether the term takes into account any repairs during the use of a part or obsolescence of the part. Examiner considers the limitation to include a timespan before a part is discarded.
Claims 21, 24, 26, and 30 recite the limitation “kitting.” The limitation is indefinite, because the claim does not adequately define the term, and the specification does not provide sufficient guidelines as to what the term requires or how it is to be performed. The term can mean simply providing the part. Examiner considers the limitation to include an interpretation of providing a part.
Claims 21-23 recite the limitation “based on the useful life.” The limitation is indefinite as vague, because it does not adequately set forth the metes and bounds of what it means for an operation to be “based on” a useful life and does not adequately define the term “useful” and the specification does not provide a sufficiently defined standard for determining whether a life of a part is “useful,” or whether the term takes into account any repairs during the use of a part or obsolescence of the part. Examiner considers the limitation to include a decision to make or repair a part, based on a determination that it can perform a desired function as long as it works or can be repaired to work.
Claims 26-28 recite the limitation “based on the remaining useful life.” The limitation is indefinite as vague, because it does not adequately set forth the metes and bounds of what it means for an operation to be “based on” a useful life and does not adequately define the term “useful” and the specification does not provide a sufficiently defined standard for determining whether a life of a part is “useful,” or whether the term takes into account any repairs during the use of a part or obsolescence of the part. Examiner considers the limitation to include a decision to make or repair a part, based on a determination that it can perform a desired function as long as it works or can be repaired to work.
Claim 29 recites the limitation “based on the process variance to achieve a particular degradation progression for the component.” The limitation is indefinite, because the claim does not adequately set forth the metes and bounds of what Applicant means for an adjusting to be based on a process variance. Examiner considers the limitation to include, but not limited to, a decision to adjust a process because of some change in the process or because of a change in the demand for a part which requires a change in the process.
Claim 29 recites the limitation “degradation progression.” The limitation is indefinite, because neither the claim nor the specification adequately defines the term. Examiner considers the limitation to include, but not to be limited to, expected wear of a part.
Claim 30 recites the limitation “based on the predicted degradation of the specified part.” The limitation is indefinite, because Applicant fails to adequately set forth the metes and bounds of what he considers an operation to be “based on” a predicted degradation. Examiner considers the limitation to include, but not to be limited to, a decision based on how long a part is expected to last, to become obsolete, or to last before needing repair.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7-9 of U.S. Patent No. 10,928,809. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 11 and 17 of the present application and Claim 5 of the US’809 both require structures including a processor and a memory. The memory of both systems must be capable of including instructions which, when executed by the processor, performs steps including receiving data from a plurality of sources, the data including as-designed, as-manufactured, as-simulated, and as-tested data; updating in real-time a surrogate model of the new part, wherein the surrogate model forms a digital twin of the new part, the digital twin including at least two of the as-designed, as-manufactured, as-simulated, and as-tested data; and executing, based on the digital twin, a set of functions to make the new part. Although US’809 fails to claim specifically surrogate model “corresponding with a physics-based model of the specified part,” because the claimed system is capable of receiving a list of data “as designed, as manufactured, as-simulated, and as tested data” and updating the surrogate model based on that list, it is capable of updating the surrogate model based on data corresponding with a physics-based model (data) of the specified part. Although US’809 fails to claim specifically “generating a prognostic model of predicted performance of the specified part based on the surrogate model and based on one or more characteristics,” the system is capable of performing the step because a model resulting from updating a surrogate model in Claim 5 in US‘809 based on data it is capable of receiving, can itself be considered “a prognostic model of predicted performance of the specified part” generated from data the system is capable of receiving.
Claims 12-16 and 18-30 are intended use claims reciting steps which are given little patentable weight and represent obvious “mental processes” and/ or data (e.g. “based on” limitations) which the system of US’809 is capable of performing by virtue of having a processor and memory capable of receiving a wide variety of types of data concerning all aspects of parts and/ or manufacturing, and integrating such data into a model to generate another model (the result of the updating can be considered a “prognostic model”), and executing functions to make a new part (claims 6-8).
Claim 11-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 19-29 of copending Application No. 16/901147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 of ‘147 requires a processor and a memory including instructions that when executed by the processor is capable of causing the processor to receive data from a plurality of sources (sensors, data associated with various processes, performance data, Claims 1-6, 21, 28), the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part (Claim 21); updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; and generating a prognostic model of predicted performance/degradation of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process, since the updated surrogate model can be considered a “prognostic model” (Claims 19-29; and executing, based on the digital twin, the optimized process to either repair or make the specified part (Claims 1, 22). Claims 12-16 and 18-30 of the present application recite intended uses of the claimed system, which the claimed system of ‘147 is capable of performing. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/901168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The system of Claim 13 of ‘168 requires a processor and a memory including instructions that when executed by the processor is capable of causing the processor to receive data from a plurality of, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; and generating a prognostic model of predicted performance/degradation of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process, since the updated surrogate model can be considered a “prognostic model” (also Claims 10, 12, 17, 22, 24); and executing, based on the digital twin, the optimized process to either repair or make the specified part (Claims 1, 13). Claims 12-16 and 18-30 of the present application recite intended uses of the claimed system, all of which claims 1-25 of ‘168 provide evidence that the claimed system of ‘168 is capable of performing,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/905205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 11 of ‘205 is drawn to a system requiring a processor and a memory including instructions that when executed by the processor is capable of causing the processor to receive data from a plurality of, the data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part; updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part; and generating a prognostic model of predicted performance/degradation (i.e. a multi-variant distribution including component performance and manufacturing variance) of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process, since the updated surrogate model can be considered a “prognostic model”; and executing, based on the digital twin, the optimized process to either repair or make the specified part. Claims 12-16 and 18-30 of the present application recite intended uses of the claimed system, all of which claims 1-20 of ‘205 provide evidence that the claimed system of ‘168 is capable of performing (“sources of variance”, Claim 15; “useful life,” Claim 19, etc.). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malkani et al. (WO2019/055538).
Regarding Claims 11 and 17, Malkani et al. (WO’538) teach a system configured to either manufacture or repair a specified part, the system comprising: a processor [004]; and a memory [0046,0048] including instructions [0046] that, when executed by the processor, cause the processor to be able to perform operations including: creating an optimized process to make or repair the specified part [002, 004], the creating including: receiving data from a plurality of sources [0016, 0056] (the system is capable of using data including as-designed, as-manufactured, as-simulated, as-operated, as-inspected, and as-tested data relative to one or more parts similar to the specified part is a kind of information the system is capable of using and as an intended use limitation is given little patentable weight) [0062, 0072, 0012]; updating, in real time, a surrogate model corresponding with a physics-based model of the specified part, wherein the surrogate model forms a digital twin of the specified part [004, 0072, 0088, 0090]; and generating a prognostic model of predicted performance/ degradation of the specified part based on the surrogate model and based on one or more characteristics of at least one of an additive and a reductive manufacturing process (e.g. updated digital twin [004]) [0074,0087, 00129,00133, 00137, 00145]; and executing, based on the digital twin, the optimized process to either repair or make the specified part [0067-0068]. The system is capable of generating a prognostic model of either predicted performance or degradation depending on specific data used in an intended use application.
Regarding Claims 12-13 and 18, the system of WO’538 is capable of using data based on a process variance (“variables” [004, 009, 0010, 0014-0016]; “variability” [0065, 0088, 0090-0091]; “tolerance” [0052, 0068, 00135]; “error” [003, 0063]) .  
Regarding Claim 14, the system of WO’538 is capable of using data to comparing the prognostic model with data collected from the at least one of the additive and the reductive manufacturing process [0062, 00016-00018, 0087].  
Regarding Claims 13, 15-16, 19, 21, 22, 23, 27, and 28, the system of WO’538 is capable of further determining one or more criteria for operability or durability, including useful life or remaining useful life of the specified part based on the comparing [00016-00018, 0060].  
Regarding Claim 20, the system of WO’538 is capable of basing a generation of a prognostic model on one or more characteristics (data) of at least one of an additive and a reductive manufacturing process wherein the at least one of the additive and the reductive manufacturing process include multiple additive/reductive process steps and/or post treatments steps [004, 00101-00102].
Regarding Claims 21-28 and 30, the system of WO’538 is capable of variously “kitting” a part or associating a part based on data (e.g. “useful life,” “predicted performance,” “remaining useful life,” or “predicted degradation”) with an asset or operating regime in an intended use (not given patentable weight) application which provides such data [004, 0063, 0066, 0069, 0079, 0083, 0085, 00147].
Regarding Claim 29, the system of WO’538 is capable of adjusting a process of manufacturing a component based on the process variance to achieve a particular degradation progression for the component, since it is capable of updating a process of manufacturing a component based on process variables, tolerances, and errors to produce a part which has some inherent life expectancy and predicted performance [0014-0016, 0036, 0060].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malkani et al. (WO2019/055576) teaches the identical or similar system to Malkani et al. (WO2019/055538).
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712